Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed December 22, 2020, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 2 and 15 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the changed limitation of claim 1 and the addition of claim 15 (being similar to claim 10). 

Applicant states that no new matter has been added to the drawings, which is incorrect. Fig 3 has an adaptive controller 22 added between a first summation point (23) and second summation point (unnumbered); and in fig 5 it appears that the steps 54, determine prediction time, and 56, determine phase shift, is in the wrong order (se objection to the drawings. It is noted that some but not all of the claimed elements have been added to the drawings.

Applicant argues that “precalculate” is defined as to calculate or determine beforehand, and therefore is clear and there is no basis for confusion with “calculate”. This argument seems moot, since it has been replaced with “predicting” (claim 1 line 5). Note the confusion with claim 2, where “precalculate” hasn’t been replaced to agree with claim 1.

Applicant argues that various terms are terms of art and therefore do not need further explanation. The problem is that there is no indication of how to specifically generate these terms, especially when some of the terms are generated using other of these terms. In some instances (i.e. feed forward inversion), it is unclear how a particular element is used or where it is, in the control system.


Applicant has used several different references, to suggest that certain terms are terms of art. It appears that these references use the various terms, and then define the terms using actual equations or algorithms, to define them in the context of the related invention. Applicant has not done this here.

Applicant argues that an output from an operating element is input into a desired-value transformation element, having an output summed with an output (Zh) of an actual-value transformation to have an error signal, input into a controller (R), rather than being summed with an input to a switch S4. The output of the controller is subsequently affected by an input from the switch S. Applicant concludes that summing a damping signal with the output of a controller which uses an error signal as an input is not the same as summing a predictor signal with an output of an operating element.
The examiner disagrees with Applicant’s conclusion, because the instant invention doesn’t conform with this interpretation of language in the claims. Claim 1 claims “summing with a summation member the output signal of the predictor and an output signal of an operating element” (line 7-8). Fig 3 and 4 shows the output signal of the predictor (12, not 14, sic) being modified by a circuit element (K) instead of being summed with an output signal of an operating element, by a summation member (23). Based on the word “comprising” in the claims, and the disclosure, one of ordinary skill in this art would understand that one or the other, or both, of the output signal of the predictor and an output signal of an operating element can be modified before being summed with the summation member.
The difference between the “damping signal” of Keintzel et al and the claimed “predictor signal” cannot be argued using Keintzel et al, since the rejection is a 103 rejection.


Drawings
The drawings are objected to because the drawings don’t agree with the specification: in fig 3 and 4, 10 is disclosed as “a measurement device” (page 11 line 14), not a predictor; 12 is disclosed as “a predictor” (page 13 line 16), not a measurement device; 
There is no indication that the circuit 14 of fig 3 has an adaptive controller; and
For fig 5, the process is disclosed as “the phase shift of the closed control circuit 14 is determined. Based on the established phase shift, the prediction time is determined in accordance with the update rate” (page 13 line 22-24, emphasis added; it is understood that the “established” phase shift is the one that is previously determined); whereas in fig 5 determine prediction time (step 54) is before “determine phase shift” (step 56).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, precalculating the future vibration based on a recursive least squares algorithm (e.g. claim 2); determining a dominant frequency the current vibration and a natural frequency of the current vibration (claim 3); calculating, offline, a transfer function of the closed control circuit (claim 5); carrying out a feed forward inversion of the control circuit (claim 8); estimating an online parameter the control circuit in real time (claim 10); and estimating the online parameter based on a prediction algorithm configured to carry out a stable inversion of an estimated model (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The disclosure is objected to because of the following: The specification states “There is preferably carried out an offline calculation of a transfer function of the control circuit ” (page 6 line 10-11), “there is carried out a determination of a phase displacement of the control circuit” (page 6 line 14-15), “determining a prediction time depending on the update rate based on the established phase displacement” (page 6 line 18-20), “the performance can be additionally improved using a feed forward inversion of the control path” (page 14 line 7-8), “carrying out a feed forward inversion of the closed control circuit” (page 6 line 23-24), “modifying properties of an adaptive controller in accordance with the process dynamic” (page 7 line 1-2), “an additional online parameter estimation using a parameter estimator 26 of the closed control circuit 14 in real time. The parameter estimator 26 is based on a prediction algorithm which carries out a stable inversion of the estimated model. The predicted vibration information is also included in the calculation of the correcting variable of the adaptive controller” (page 14 line 7-8), which are confusing. Most are never explained or have any details of how to carry out the various elements. Appropriate correction is required.

The amendment filed December 22, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
prediction time, an offline transfer function of the closed control circuit 14 is carried out. A known dominant frequency or natural frequency of the vibration h,, is used to determine the phase shift of the closed control circuit 14 at block 56” (line 2-5), which appears to contradict the original specification, since “the phase shift of the closed control circuit 14 is determined. Based on the established phase shift, the prediction time is determined in accordance with the update rate” (page 13 line 22-24, emphasis added).
A new paragraph added at the end of page 14 states (emphasis added) “In some embodiments a feed-forward inversion is carried out” (line 10-11), which is confusing as to what it is and what element causes this to happen (see objection to the specificaiton above).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claims 6, 8-11 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 claims “determining a phase shift”, but there is no discussion of what this is, or how to calculate it (see objection to the specification).
Claim 8 claims “carrying out a feed forward inversion of the control circuit”, but there is no discussion of what this is, or how to calculate it (see objection to the specification).
Claim 9 claims “modifying properties of an adaptive controller based on the current vibration and a process dynamic”, but there is no discussion of what this is, or how to calculate it (see objection to the specification).
Claim 10 claims “estimating an online parameter the control circuit in real time” and claim 15 claims “a parameter estimator configured to estimate an online parameter 
Claim 11 claims “the estimating the online parameter further comprising: estimating the online parameter based on a prediction algorithm configured to carry out a stable inversion of an estimated model”, but there is no discussion of what the online parameter is, or how to calculate it (see objection to the specification).

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 2 line 2 “precalculating the future vibration” is confusing, since it appears to be the same as “predicting a future vibration” of claim 1 line 5.

	Claim Rejections - 35 USC § 103
Claims 1, 3-6, 12 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Keintzel et al (8099196) in view of Wang et al (2016 0298719). Keintzel et al discloses a lifting mechanism (3) comprising a sensor (e.g. 6, 8) to measure a current vibration of an attachment (4) coupled to the lifting mechanism; a predictor (e.g. C3, C4) to predict a damping factor; and a summation member (connected to switch S4) summing an output signal (from e.g. C3, C4) of the predictor and an output signal of an operating element (X(bar)h, via R; claim 12); where the lifting mechanism includes a method for active vibration damping comprising measuring a current vibration (using 6, 8); predicting with a predictor (in e.g. C3, C4) a damping factor and generating an output signal based on the damping factor; summing with a summation member (connected to switch S4) the output signal (from e.g. C3, C4) of the predictor and the output signal of an operating element (X(bar)h, via R); and controlling the hydraulic lifting mechanism based on the summed output signals of the predictor and of the operating element (by output transformation + servo-transformation and 5; claim 1).
Keintzel et al does not disclose that the damping factor is a predicted future vibration.

Since Keintzel et al and Wang et al both have damping factors for controlling vibrations; it would have been obvious at the time the invention was made to one having ordinary skill in the art to make the damping factor of Keintzel et al a predicted future vibration, as taught by Wang et al, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 
Keintzel et al discloses that the method is carried out with a closed control circuit (fig 5; claim 4); and the summed output signals of the predictor and of the operating element to the lifting mechanism are used to control the lifting mechanism (claim 14).
Keintzel et al does not disclose determining a dominant frequency of the current vibration (claim 3); calculating, offline, a transfer function of the closed control circuit (claim 5); or determining a phase shift of the closed control circuit (claim 6).
Wang et al teaches, as a part of predicting a future vibration, that a dominant frequency of the current vibration is determined (as part of determining the frequency, paragraph 77; claim 3); calculating, offline, a transfer function (of the phase shift having a fixed value, paragraph 88) of the closed control circuit (claim 5); and determining a phase shift (648) of the closed control circuit (claim 6).
Since Keintzel et al and Wang et al both have precalulate damping factors for controlling vibrations; it would have been obvious at the time the invention was made to one having ordinary skill in the art, as part of precalculating the future vibration of Keintzel et al, to determine a dominant frequency of the current vibration (claim 3); calculate, offline, a transfer function  of the closed control circuit (claim 5); and determine a phase shift of the closed control circuit (claim 6), as taught by Wang et al, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner.

2 is rejected under 35 U.S.C. § 103 as being unpatentable over Keintzel et al (8099196) in view of Wang et al (2016 0298719), as applied to claim 1, and further in view of Lee et al (5471504). The modified Keintzel et al discloses all of the elements of claim 2, as discussed above; but does not disclose that the predicting the future vibration is based on a recursive least squares algorithm.
Wang et al teaches, that the predicting the future vibration is based on a filtering algorithm, including a variety of algorithms, including a least squares algorithm, Fast Fourier transform, etc. (paragraph 78).
Since Keintzel et al, as modified by Wang et al, includes predicting the future vibration and Wang et al teaches predicting the future vibration using a filtering algorithm with a variety of algorithms, including a least squares algorithm and Lee et al teaches a filter with a variety of algorithms, including a least squares algorithm and a recursive least squares algorithm; it would have been obvious at the time the invention was made to one having ordinary skill in the art to include a filtering algorithm with a variety of algorithms used for predicting the future vibration of Keintzel et al, as taught by Wang et al, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner.
Lee et al teaches, for a filtering algorithm (30, e.g. column 2 line 33), including a least squares algorithm (column 2 line 54); that the filtering algorithm can be a recursive least squares algorithm.
Since Keintzel et al and Lee et al include filtering algorithms; it would have been obvious at the time the invention was made to one having ordinary skill in the art to use a recursive least squares algorithm as the filtering algorithm of Keintzel et al, as taught by Lee et al, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745